Title: From George Washington to Lieutenant General William Howe, 17 December 1776
From: Washington, George
To: Howe, William

 

Sir
Head Quarters [Bucks County, Pa.] 17th Decemr 1776

I would beg leave to recall your Attention to the proposition for the Exchange of prisoners, to the several Letters I have lately written on that subject, and to inform you that I have not recd such officers in Exchange as were requested by me.
I am persuaded Sir, that this Mistake has arisen from Mr Commy Loring’s Zeal to facilitate the Business, but I would at the same time desire, that you would give him Orders, whenever any of your Officers are sent in by me, not to send others in Exchange, till he is furnished with a List from me of such as I would chuse to prefer, which shall always be done as soon as possible. For as the prisoners seldom pass my Head Quarters on their Way, it is not in my power to transmit such Lists by them without occasioning their delay. If this Mode is not complied with in future, I shall be under the disagreeable necessity of stopping others from going in, as my Ideas and Expectations are by no Means answered from what has happened.
I inclose you a List of 7 Officers who were sent in from Bristol on the 14th and of two Officers and two privates who accompany the present Flag. As the remainder of all those who were in the State of Pennsylvania are on the Road and expected here daily, I shall defer making a demand of those I would chuse in Exchange till the whole come up. I am with due Respect, Sir, Yr most Obedt Servt.
